14-3974
     Singh v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 941 609
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   19th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   JAS PAL SINGH, AKA JASPAL SINGH,
14            Petitioner,
15
16                    v.                                             14-3974
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights,
24                                       New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; M.
28                                       Jocelyn Lopez Wright, Senior
29                                       Litigation Counsel; Anthony J.
 1                                Messuri, Trial Attorney, Office of
 2                                Immigration Litigation, United
 3                                States Department of Justice,
 4                                Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 9   DENIED.

10       Petitioner Jas Pal Singh, a native and citizen of India,

11   seeks review of a September 26, 2014, order of the BIA affirming,

12   without opinion, a February 12, 2013, decision of an Immigration

13   Judge     (“IJ”)   denying   Singh’s   application    for   asylum,

14   withholding of removal, and relief under the Convention Against

15   Torture (“CAT”).     In re Jas Pal Singh, No. A200 941 609 (B.I.A.

16   Sept. 26, 2014), aff’g No. A200 941 609 (Immigr. Ct. N.Y. City

17   Feb. 12, 2013).     We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       Under the circumstances of this case, we review the IJ’s

20   decision as the final agency determination.      See Shunfu Li v.

21   Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).           The applicable

22   standards of review are well established.             See 8 U.S.C.

23   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162,

                                      2
1    165-66 (2d Cir. 2008).            “Considering the totality of the

2    circumstances,” the agency may base a credibility finding on

3    inconsistencies in an asylum applicant’s statements and other

4    record evidence “without regard to whether” they go “to the

5    heart     of         the      applicant’s        claim.”           8 U.S.C.

6    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                     Here,

7    substantial evidence supports the agency’s determination that

8    Singh was not credible.

9        The    IJ   reasonably       relied    on   inconsistencies     between

10   Singh’s testimony and his earlier sworn statements to an asylum

11   officer during a credible fear interview.            See also Xiu Xia Lin,

12   534 F.3d at 165.           The IJ did not err in first crediting the

13   reliability     of    the     interview:        Singh’s    statements   were

14   typewritten, he was aided by an interpreter, and he indicated

15   that he understood the questions posed.                   See Ming Zhang v.

16   Holder, 585 F.3d 715, 724-25 (2d Cir. 2009).               The IJ found that

17   Singh’s testimony was inconsistent with that interview because

18   his testimony initially omitted that his sister had been raped,

19   and gave different dates for when he was allegedly attacked in

20   India.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

21   F.3d at 166 n.3 (“An inconsistency and an omission are . . .
                                           3
1    functionally equivalent.”).             In addition, Singh omitted from

2    his interview (and his father omitted from his supporting

3    affidavit), Singh’s later assertion that opposition party

4    members had burned down their family home.                       See 8 U.S.C.

5    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166 n.3.                 Singh

6    also testified inconsistently regarding whether he had ever

7    been arrested in India.           Singh did not provide a compelling

8    explanation for any of the record inconsistencies.                 See Majidi

9    v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

10          The IJ reasonably relied further on Singh’s failure to

11   provide certain corroborating evidence to rehabilitate his

12   discredited testimony.           See Biao Yang v. Gonzales, 496 F.3d
13   268,    273    (2d   Cir.   2007).          Given   the   inconsistency   and

14   corroboration        findings,    the       agency’s   adverse    credibility

15   determination is supported by substantial evidence, and is

16   dispositive of Singh’s claims for asylum, withholding of

17   removal, and CAT relief.          See 8 U.S.C. § 1158(b)(1)(B)(iii);

18   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

19          For the foregoing reasons, the petition for review is

20   DENIED.       As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,
                                             4
1   and any pending motion for a stay of removal in this petition

2   is DENIED as moot.   Any pending request for oral argument in

3   this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O=Hagan Wolfe, Clerk




                                  5